DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kronholz et al. (PG Pub. No. US 2010/0219475 A1) in view of Muroo et al. (PG Pub. No. US 2018/0254380 A1).
Regarding claim 9, Kronholz teaches a method, comprising: 
forming a semiconductor layer (¶ 0023: 103) over a first substrate (fig. 1a: 103 formed over substrate 101); 
etching the semiconductor layer (¶ 0025: 103 exposed to etch process 107) to form a first recess in a first region and a second recess in a second region (¶ 0024 & fig. 1a: cavity 106N in region 103N, and cavity 106P in region 103P); 
depositing a first masking layer (¶ 0026: 109) over the first region and the second region (fig. 1b: 109 formed over regions 103P and 103N); 
treating the first masking layer (¶ 0028: at least remaining mask portion 109N exposed to process 112, which includes an elevated temperature treatment); 
removing the first masking layer from the second region (¶ 0027 & fig. 1c: portion of 109 removed from region 103P to expose cavity 106P);
forming a first epitaxial source/drain region (¶¶ 0029, 0031: 114P forms source/drain region of device 150P) in the second recess (fig. 1e: 114P formed in cavity 106P); 
removing a remainder of the first masking layer (¶ 0030 & fig. 1f: remaining growth mask portion 109N removed); 
depositing a second masking layer (¶ 0036: 119P) over the first region and the second region (fig. 1k: 119P formed over 103P. In at least the embodiment where first masking layer 109 comprises oxide, 119P is also implicitly incorporated into first masking layer portion 109N over region 103N): 
removing the second masking layer from the first region (¶ 0037: 109N, which includes 119P, removed from region 103N); 
forming a second epitaxial source/drain region in the first recess (¶ 0038: selective epitaxial growth process for filling the cavities 106N); 
removing a remainder of the second masking layer (¶ 0038: etch process 118 removes at least a portion of 119P to a thickness of 119T).
forming a gate structure over the semiconductor layer (¶ 0024 & fig. 1a: at least one gate structure 151 formed over semiconductor layer 103).
Kronholz is silent to the method further comprising:
treating the first masking layer comprises roughening; and
roughening the second masking layer.
Muroo teaches a method of providing a roughened surface prior to an epitaxial growth process (¶¶ 0171-0172 & fig. 20A: roughened surface 104 provided before epitaxial growth of 110a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kronholz to further include roughening the first and second masking layers, as a means to suppress subsequent epitaxial growth processes (106N of ¶ 0038, similar to 110a of Muroo), thereby suppressing epitaxial growth on masking layers 109N and 119P.

Regarding claim 10, Kronholz in view of Muroo teaches the method of claim 9, wherein the roughening the first masking layer comprises performing a thermal treatment on the first masking layer (Kronholz, ¶ 0028: 119 subjected to process 112, which includes an elevated temperature).

Regarding claim 16, Kronholz in view of Muroo teaches the method of claim 9, wherein the removing the remainder of the first masking layer comprises a wet etch using hydrofluoric acid (Kronholz, ¶ 0038).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kronholz in view of Muroo as applied to claim 9 above, and further in view of Charles et al. (PG Pub. No. US 2020/0166720 A1).
Regarding claim 11, Kronholz in view of Muroo teaches the method of claim 10, comprising performing a thermal treatment on a first masking layer (Kronholz, ¶ 0028).  Kronholz in view of Muroo further teaches the thermal treatment removes native oxide (Kronholz, ¶ 0028: elevated temperatures applied, for instance, for preparing the device for a subsequent epitaxial growth process, wherein native oxides are removed).
Kronholz in view of Muroo is silent to wherein the performing the thermal treatment on the first masking layer is performed at a temperature of greater than 650 ˚C.
Charles teaches performing a thermal process above of greater than 650 ˚C to remove native oxide (¶ 0064: an annealing process for annihilation of defects using an annealing temperature of at least about 725° C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the thermal treatment of Kronholz in view of Muroo at a temperature of greater than 650 ˚C, as this is a suitable temperature to facilitate the native oxide removal of Kronholz (Charles, ¶ 0064). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kronholz in view of Muroo as applied to claim 9 above, and further in view of Luan et al. (Patent Document WO 2016/136547 A1, machine translation provided in previous office communication).
Regarding claim 12, Kronholz in view of Muroo teaches the method of claim 9, comprising a first masking layer (109).
Kronholz in view of Muroo does not teach wherein the first masking layer comprises a metal oxide.
Iso teaches selective growth masks including materials such as oxide, nitride (similar to that of Kronholz) and metal oxide (page 7 lines 9-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first masking layer of Kronholz in view of Muroo with metal oxide, as a means to optimize the resistance to mask erosion and the resulting coverage exposed portions of the cavities 106N required by Kronholz (¶ 0027).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, metal oxide is suitable to form the selective growth mask of Kronholz, as evidenced by Iso.

Allowable Subject Matter
Claims 1-5, 7-8 and 17-21 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “after the first thermal treatment, the first masking layer has a rougher upper surface than before the first thermal treatment” as recited in claim 1, 
“one of the roughening the first masking layer and the roughening the second masking layer comprises a thermal treatment, and wherein the other comprises a plasma treatment” as recited in claim 13, 
“before the roughening the first masking layer, the first masking layer is amorphous, and wherein after roughening the first masking layer, at least an upper portion of the first masking layer is crystalline” as recited in claim 15, and
“performing a post-deposition treatment on the masking layer to crystallize at least a portion of the masking layer; after performing the post-deposition treatment on the masking layer, anisotropically etching the masking layer to expose the second recess; epitaxially growing a first portion of a semiconductor material over the masking layer and a second portion of the semiconductor material in the second recess, the first portion comprising discontinuous nodules” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 6/14/2022, with respect to the prior art rejections of claims 1-5, 7-8 and 17-20 have been fully considered and are persuasive.  Accordingly, the prior art rejections of claims 1-5, 7-8 and 17-20 have been withdrawn.
Applicant’s arguments with respect to the prior art rejections of claim(s) 9-16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, these rejection have been withdrawn.  However, upon further consideration, new ground(s) of rejections are made as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsai (PG Pub. No. US 2008/0277686 A1) teaches roughened mask surfaces suppress epitaxial layer formation (¶ 0028: “When the roughness of the roughened surface 90 of the mask layer 9 is too large, formation of the epitaxial layered structure 7 on the epitaxial substrate 6 is likely to fail”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894